DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 21-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 21 and 27, of a method “wherein the operation region (124) comprises a plurality of sub-regions (125), each of the plurality of sub-regions corresponds to one picture, and displaying the first picture in the first display region (122) and displaying the second picture (123) in the second display region comprises: acquiring number of sub-regions currently selected by the user in response to an operation of selecting a sub-region performed by the user; if the number of the sub-regions currently selected by the user is two, dividing the display interface into the first display region and the second display region, displaying the first picture corresponding to a sub-region currently selected by user in the first display region, and displaying the second picture corresponding to a sub-region currently selected by user in the second display region (Fig. 8)” is not found in the prior art along with the rest of the limitations of claims 21 and 27.
The closest in the art are Oh (US 20150097869 A1), Cho (US 20150160281 A1), and Nanjo (US 20180292963 A1).
Oh teaches a method for display including display first and second images in first and second regions (Figs. 16 and 17, [0068]-[0069]), but does not teach automatically distributing the first and second pictures to the first and second sub-regions after the display is divided.
Cho teaches cycling through a plurality of images in a plurality of sub-regions (Fig. 3, [0096]-[0098]), but does not the automatic distribution.
Nanjo teaches a medical imaging system with plural sub-regions (Fig. 5), but does not the automatic placement of first and second images in sub-regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692